Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

SUPPLEMENT NO. 4 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE

This AMENDED AND RESTATED SUPPLEMENT NO. 4 TO SERIES 2006-ONE SUPPLEMENT to
MASTER INDENTURE, dated as of September 10, 2008 (this “Supplement”), is entered
into among COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST III, a business
trust organized and existing under the laws of the State of Nevada (the
“Issuer”), COMPUCREDIT CORPORATION, a Georgia corporation, as Servicer (the
“Servicer”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
not in its individual capacity, but solely as Indenture Trustee (together with
its successors in the trusts thereunder as provided in the Indenture, the
“Indenture Trustee”) under the Master Indenture dated as of March 10, 2006 (the
“Indenture”) among the Issuer, the Servicer and the Indenture Trustee.

RECITALS

1.     The Issuer, the Servicer and the Indenture Trustee are parties to that
certain Series 2006-One Supplement dated as of March 10, 2006, as amended by
Supplement No. 1 dated as of September 29, 2006, Supplement No. 2 dated as of
November 2, 2007 and Supplement No. 3 dated as of December 31, 2007 (as so
previously supplemented and as amended, supplemented or otherwise modified from
time to time, the “Indenture Supplement”).

2.     The parties hereto desire to amend and supplement the Indenture
Supplement as hereinafter set forth.

3.     The parties hereto entered into Supplement No. 4 to Series 2006-One
Supplement, dated as of September 10, 2008 (the “Original Supplement No. 4”),
and wish to amend and restate the Original Supplement No. 4 as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Original Supplement
No. 4 is amended and restated as follows:

1.     Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Indenture Supplement shall have the same
meanings herein as therein.

2.     Amendments to Indenture Supplement. The Indenture Supplement is hereby
amended and supplemented by:

(a)     effective on October 1, 2008, deleting Items 1, 2 and 5 of Schedule A
thereto and substituting, in lieu thereof, Items 1, 2 and 5 of Schedule A to
this Supplement.

(b)     effective on October 1, 2008, deleting the definition of
“Overconcentration Amount” in its entirety and substituting, in lieu thereof,
the following:

 



--------------------------------------------------------------------------------

“Overconcentration Amount” shall mean, for any date of determination, an amount
equal to $0.

(c) deleting the definition of “Excess Spread Percentage” in its entirety and
substituting, in lieu thereof, the following:

“Excess Spread Percentage” shall mean, with respect to any Monthly Period, the
average of the Monthly Excess Spread Percentages for such Monthly Period and the
two preceding Monthly Periods.

(d) adding the following definition to Section 2.01 in the appropriate
alphabetical order:

“Monthly Excess Spread Percentage” shall mean, with respect to any Monthly
Period, the annualized percentage equivalent of a fraction, (A) the numerator of
which is equal to (i) Series Finance Charge Collections with respect to such
Monthly Period, plus (ii) without duplication of amounts referred to in clause
(i) above, the amount of Interchange to be included as Series Finance Charge
Collections for such Monthly Period pursuant to subsection 3.01(c), minus
(iii) the Series Default Amount for the Distribution Date with respect to such
Monthly Period, minus (iv) the Monthly Servicing Fee for the Distribution Date
with respect to such Monthly Period, minus (v) the Monthly Supplemental
Servicing Fee for the Distribution Date with respect to such Monthly Period,
minus (vi) Series 2006-One Monthly Interest with respect to such Monthly Period,
and (B) the denominator of which is the average Note Principal Balance with
respect to such Monthly Period

(e) deleting clause (vii) of subsection 4.05(a) in its entirety and
substituting, in lieu thereof, the following:

(vii) if an Early Redemption Event set forth in subparagraph (d), (e), (f), (g),
(h), (i), (j), (l), (m) or (o) of Section 6.01 has occurred and is continuing,
an amount up to the Class A Note Principal Balance on such Distribution Date
shall be treated as a portion of Available Principal Collections for such
Distribution Date;

(f) Section 4.11 is amended by adding the following at the end thereof:

(f) In the event that an Early Redemption Event has occurred and is continuing,
the Available Spread Account Amount shall be withdrawn from the Spread Account
on the next succeeding Transfer Date by the Indenture Trustee (acting in
accordance with the written instructions of the Servicer), deposited into the
Collection Account and included in Available Funds for the related Distribution
Date.

(g) adding the following as clause (o) of Section 6.01:

and (o) CompuCredit fails to maintain a minimum of $50,000,000 of Liquidity and
such failure shall continue unremedied for thirty days. “Liquidity” means, with
respect to any date, (A) unrestricted cash on such date and (B) amounts
available to be drawn under the credit facilities of the CompuCredit and its
consolidated subsidiaries,



--------------------------------------------------------------------------------

including amounts available to be drawn hereunder, so long as the CompuCredit
and its consolidated subsidiaries can satisfy all conditions precedent to
borrowing such amounts under such facilities;

(h) deleting the phrase “subparagraph (d), (e), (f), (h), (i), (j), (l), (m) or
(n)” in the last paragraph of Section 6.01 and substituting, in lieu thereof,
“subparagraph (d), (e), (f), (h), (i), (j), (l), (m), (n) or (o)”.

and

(i) deleting Section 7.02.

3. Effect of Supplement. Except as expressly amended and modified by this
Supplement, all provisions of the Indenture Supplement shall remain in full
force and effect. After this Supplement becomes effective, all references in the
Indenture Supplement to “this Supplement”, “hereof”, “herein” or words of
similar effect referring to the Indenture Supplement shall be deemed to be
references to the Indenture Supplement as amended by this Supplement. This
Supplement shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Indenture other than as expressly set forth
herein.

4. Counterparts. This Supplement may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

5. Governing Law. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

6. Section Headings. The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or the Indenture Supplement or any provision hereof or thereof.

7. Representations and Warranties. The Issuer represents and warrants that
(i) all of its representations and warranties set forth in the Indenture
Supplement are true and accurate in all material respects as though made on and
as of the date hereof (except representations and warranties which relate to a
specific date, which were true and correct as of such date) and (ii) no Early
Redemption Event, and no Termination Event under the Class A Note Purchase
Agreement, has occurred and is continuing.

8. No Recourse. It is expressly understood and agreed by the parties hereto that
(a) this Supplement is executed and delivered by Wilmington Trust, FSB, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as



--------------------------------------------------------------------------------

personal representations, undertakings and agreements by Wilmington Trust, FSB
but is made and intended for the purpose of binding only the Issuer and
(c) under no circumstances shall Wilmington Trust, FSB be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Supplement or any other document to which
the Issuer is a party.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first written above.

 

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST III,

Issuer

By:   WILMINGTON TRUST FSB  

not in its individual capacity, but solely

as Owner Trustee

 

 

By:      

Name:

Title:

 

 

U.S. BANK NATIONAL ASSOCIATION,

Indenture Trustee

By:      

Name:

Title:

 

 

COMPUCREDIT CORPORATION,

Servicer

By:      

Name:

Title:

 

 

 

 

 

[Signature page to Amended and Restated Supplement No.4 to Series 2006-One
Indenture Supplement]



--------------------------------------------------------------------------------

The undersigned hereby consent to the amendment of the Indenture Supplement
pursuant to the foregoing Amended and Restated Supplement No. 4.

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

    as Agent

By:      

Name:

Title:

By:      

Name:

Title:

NANTUCKET FUNDING CORP., LLC, as Class A Purchaser, By:      

Name:

Title:

DEUTSCHE BANK AG, NEW YORK BRANCH, as Class A Purchaser and Committed Purchaser,
By:      

Name:

Title:

By:      

Name:

Title: